Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S REASON FOR ALLOWANCE

II. ALLOWABLE SUBJECT MATTER


The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…module mounted in a server to share a block-level storage and resources, comprising: a HBA card unit for connection to an external server; an internal disk unit in which a plurality of internal disks is mounted and which provides a single storage space inside a server; a setting unit configured to allocate the single storage space of the internal disk unit into a plurality of volumes according to a control command of a server manager; a target driver unit configured to implement a SCSI protocol, communicate with the external server connected to the HBA card unit and set the volumes to a storage mode or a server mode according to a control command of the server manager, or set one part of the volumes to a server mode and the other part of the volumes to a storage mode, wherein the storage mode is a mode that allows the volumes to be used as a storage of the external server according to a control command of the server manager, and the server mode is a mode that allows the volumes to be used as a storage inside the server; and a target core unit configured to route data of the internal disk unit and the target driver unit by processing a SCSI command depending on the storage mode or the server mode, wherein the target driver unit is further configured to be able to switch, or according to a control command of an external server manager.”

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art includes Patil et al. (US 8,806,096) teaches a host bus adapter (HBA) network data storage systems in a failover or reboot context in a network data storage system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
May 21, 2022